Case 3:20-mj-06001-DEA Document 3 Filed 08/18/20 Page 1 of 1 PagelD: 4

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

UNITED STATES *
x

Vv. * CRIM, NO, 20-MJ-6001-01
x
e

NILDA LIZZETTE CISNEROS

 

In accordance with Standing Order 2020-06, this Court finds:

That the Defendant (or the Juvenile) has consented fo the use of video
teleconferencing/teleconferencing to conduct the proceeding(s) held today, after consultation
with counsel; and
The proceeding(s) held on this date may be conducted by:

iv Video Teleconferencing

 

 

 

 

Teleconferencing, because video teleconferencing is not reasonably available for the

 

following reason:
[ The Defendant (or the Juvenile) is detained at a facility lacking video

teleconferencing capability.

a Other:

(paket .

 

 

one fi 22

Honorable Dou las E. Arpert
United States Magistrate Judge

RECEIVED
Aug 18 2020

ERT
DOUGLAS E. ARP
U5. MAGISTRATE JUDGE

 
